Mugglin, J.
Appeal from a decision of the Workers’ Compensation Board, filed January 3, 2003, which imposed a late payment penalty on the employer’s workers’ compensation carrier.
The dispositive issues in this case are identical to those recently decided by this Court in Matter of Hart v Pageprint/Dekalb (6 AD3d 947 [2004]). Thus, the principles of stare decisis mandate an identical result and the matter must be reversed and remitted to the Workers’ Compensation Board for further proceedings in accordance with our decision in Hart. We have considered and reject the requests by the workers’ compensation carrier and the employer for sanctions against the Attorney General’s office for frivolous conduct.
Crew III, J.E, Spain, Rose and Kane, JJ., concur. Ordered that the decision is reversed, without costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.